Citation Nr: 1013646	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for dysthymic disorder, 
to include as secondary to service-connected disabilities.

2.	Entitlement to service connection for a thoracic spine 
disability.

3.	Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the distal third of the right 
tibia and fibula.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1970 to 
April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in October 2004, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The case is once again before 
the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in October 2004 with instructions to the AOJ to provide the 
Veteran with a VA examination to determine the severity of 
the Veteran's right leg disability.  Specifically, the Board 
found a September 2002 VA examination is not adequate for 
rating purposes as it did not provide range of motion 
measurements for the Veteran's right knee.

While the Veteran was provided a VA examination in February 
2005, the examiner failed to provide the range of motion 
measurements requested by the Board.  In this regard, the 
Board observes that the February 2005 VA examination report 
provides range of motion measurements for the Veteran's right 
ankle, but fails to provide measurements for the right knee.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Furthermore, the Board observes the Veteran is seeking 
service connection for dysthymic disorder, to include as 
secondary to a urethral stricture, status post cystoscopy and 
dilation.  At the time of the October 2004 Board remand, the 
Veteran had not been awarded service connection for the 
urethral stricture.  However, service connection for this 
disability was granted by an August 2009 rating decision.  
Upon reviewing the record, the Board observes the Veteran has 
not been provided notice regarding the evidence necessary to 
establish a claim for secondary service connection.  

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2009); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  With regards to the Veteran's claim 
for entitlement to service connection for dysthymic disorder, 
the Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
Veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board cannot rectify this procedural deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

As a final note, the record reflects the Veteran receives 
treatment for his disabilities on appeal at both VA and 
private facilities.  The Board observes that treatment 
records of any kind have not been associated with the claims 
file since May 2004.  As such, on remand, the Veteran should 
be requested to provide contact information and the 
appropriate releases for any treatment he receives for his 
right knee, thoracic spine and dysthymic disorders.  
Following receipt of this information, the RO should attempt 
to retrieve these records.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a direct 
and secondary service connection claim 
with respect to the Veteran's claim for 
service connection for dysthymic 
disorder.

2.	Contact the Veteran and request he 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to the disabilities at issue.  
The AOJ should then obtain any relevant 
treatment records identified by the 
Veteran.

3.	Obtain any outstanding VA records for 
treatment for the Veteran's claimed 
disabilities.  Specifically, records 
related to the Veteran's treatment at 
the Columbus VAMC after May 2004 must 
be associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

4.	Following the above, schedule the 
Veteran for a VA orthopedic examination 
for the purpose of ascertaining the 
severity and manifestations of his 
service-connected right leg disability.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner, and the examination 
report should reflect that a review of 
the claims folder was completed.  All 
pertinent symptomatology and findings 
should be reported in detail, and any 
indicated diagnostic tests and studies 
should be accomplished.  

a.	The examiner must offer specific 
findings as to range of motion of 
the right ankle and right knee, 
indicating whether any reduced 
range of motion is related to the 
service connected right leg 
disability, as well as whether 
there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected residuals of a 
fracture of the distal third of 
the right tibia and fibula.  If 
any of the above is observed, the 
examiner should specifically 
comment on whether the Veteran's 
range of motion is affected, and 
if possible, provide the 
additional loss of motion in 
degrees, and complaints and 
clinical findings should be 
reported in detail.  The examiner 
should accurately measure and 
report where any recorded pain 
begins and ends when measuring 
range of motion.  In addition to 
the above findings, the examiner 
should specifically state if there 
is any evidence of ankylosis, 
subluxation, lateral instability, 
"locking," or effusion into the 
joint.  The examiner should also 
state whether there is impairment 
of the tibia and fibula, including 
whether there is nonunion with 
loose motion requiring a brace or 
malunion.

b.	The examiner should also offer 
objective findings as to any 
discrepancy in the length of the 
Veteran's lower extremities.  If 
any discrepancy is noted, the 
examiner should offer an opinion 
as to whether it is more likely 
than not (i.e., greater than a 50 
percent probability), less likely 
than not (i.e., less than a 50 
percent probability), or as likely 
as not (i.e., a 50 percent 
probability) that such discrepancy 
is due to the Veteran's service-
connected right leg disorder.  Any 
opinion offered should be 
accompanied by a complete 
rationale.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



